J-S76032-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

STEVEN WAYNE DILLOW,

                        Appellee                   No. 1106 WDA 2014


               Appeal from the Order Entered June 23, 2014
              In the Court of Common Pleas of Fayette County
            Criminal Division at No(s): CP-26-CR-0001162-2013


BEFORE: FORD ELLIOTT, P.J.E., PANELLA AND OLSON, JJ.

MEMORANDUM BY OLSON, J.:                         FILED JANUARY 22, 2015

     The Commonwealth of Pennsylvania (“Commonwealth”) appeals from

a June 23, 2014 order that dismissed, pursuant to 18 Pa.C.S.A. § 110 (the

compulsory joinder statute), driving under the influence and related charges

filed against Steven Wayne Dillow (“Appellee”). We affirm.

     The undisputed factual and procedural history in this case is as follows.

On March 13, 2013 at 1:25 a.m., Pennsylvania State Troopers Andrew Prizzi,

Robert Broadwater, Marc Ziegler, and Joel Guthrie were dispatched to a

residence on Mayflower Drive in South Union Township. Troopers Prizzi and

Broadwater traveled to the scene in the same patrol vehicle while Troopers

Ziegler and Guthrie traveled in a separate vehicle.      The troopers were

dispatched in response to a report that a male, who arrived at the scene in a

silver Ford Focus, was banging on the door and attempting to gain access to
J-S76032-14



the Mayflower Drive residence.           All of the troopers arrived at the scene

simultaneously.

       Upon arrival, Trooper Prizzi observed Appellee sitting in the driver’s

seat of the silver Ford Focus.           The vehicle was parked on the side of

Mayflower Drive with its right tires on the curb and the rest of the vehicle in

the road. The engine of the vehicle was running. Trooper Prizzi parked his

patrol car in front of Appellee’s vehicle and the other patrol car parked

behind it.      As Trooper Prizzi approached Appellee, he observed that

Appellee’s eyes were bloodshot and glassy and that a strong odor of alcohol

emanated from Appellee’s person. After confirming Appellee’s identity and

the status of his driver’s license, Trooper Prizzi asked Appellee to exit the

vehicle and the trooper performed certain field sobriety tests upon Appellee.1

Based upon Appellee’s performance, Trooper Prizzi concluded that Appellee

was impaired and placed him under arrest for driving under the influence.2

       While Trooper Prizzi interacted with Appellee, Trooper Broadwater

interviewed the residents of the house on Mayflower Drive. Based upon his

investigation, Trooper Broadwater came to believe that Appellee, while in an

____________________________________________


1
  Trooper Prizzi performed the horizontal gaze nystagmus (“HGN”) test and
administered a portable breath test. Trooper Prizzi did not perform the one
leg stand and the walk and turn test because Appellee advised that he had
pre-existing ankle injuries that prevented him from performing those tests.
2
  Subsequent testing revealed that Appellee had a blood alcohol content of
.154%.



                                           -2-
J-S76032-14



intoxicated state, created a disturbance within the community when he

banged on the door of the Mayflower Drive residence and honked the horn of

his Ford Focus.

        Trooper Broadwater issued two summary offense citations dated March

13, 2013 that charged Appellee with public drunkenness3 and disorderly

conduct.4    The citation charging Appellee with public drunkenness alleged

that, “[Appellee] did appear in a public place manifestly under the influence

of alcohol to a degree that [Appellee] may have endangered himself or other

persons or property or annoy persons in the vicinity; to wit: [Appellee] was

intoxicated while he was banging on the front of [the residence on]

Mayflower causing annoyance to sleeping [residents].” Non-Traffic Citation

(Public Drunkenness), 3/13/13.                 The citation charging Appellee with

disorderly conduct alleged that, “[Appellee], with the intent to cause public

inconvenience, annoyance or alarm, or recklessly creating a risk thereof did

make unreasonable noise; to wit: [Appellee] did bang on the front of [the

residence on] Mayflower causing the [residents] alarm and annoyance.

[Appellee] also [continually honked] his car horn causing alarm to the

resident at [another house on] Mayflower.” Non-Traffic Citation (Disorderly




____________________________________________


3
    18 Pa.C.S.A. § 5505.
4
    18 Pa.C.S.A. § 5503(a)(2).



                                           -3-
J-S76032-14



Conduct), 3/13/13. Appellee pled guilty to both summary charges on March

20, 2014.

        On March 26, 2014, the Commonwealth filed a criminal complaint

charging Appellee with driving under the influence of alcohol (“DUI”) -

general impairment,5         DUI - high rate,6 careless driving,7 and restraint

systems.8     Thereafter, Appellee filed an omnibus pre-trial motion alleging

that the charges set forth in the criminal complaint were subject to

compulsory joinder under 18 Pa.C.S.A. § 110 and, therefore, barred by the

prior summary offense prosecutions. The trial court convened a hearing on

Appellee’s motion on September 24, 2013 and, by order dated June 23,

2014, dismissed the charges against Appellee. This timely Commonwealth

appeal followed.

        In its brief, the Commonwealth raises the following claim for our

review:

        Whether the [trial court] erred in granting [Appellee’s] pre[-]trial
        motion to dismiss when the charges [alleged within the criminal
        complaint] were not within the jurisdiction of a single court and
        [Appellee] was not placed in double jeopardy according to
        Commonwealth v. Bellezza, 603 A.2d 1031 (Pa. Super.
        1992)[?]
____________________________________________


5
    75 Pa.C.S.A. § 3802(a)(1).
6
    75 Pa.C.S.A. § 3802(b).
7
    75 Pa.C.S.A. § 3714(a).
8
    75 Pa.C.S.A. § 4581(a)(2)(ii).



                                           -4-
J-S76032-14



Commonwealth’s Brief at 4.9

       The Commonwealth advances two arguments in support of its

contention that the trial court erred in dismissing DUI and related charges

against Appellee.      First, the Commonwealth asserts that the DUI charges

investigated by Trooper Prizzi did not arise from the same criminal episode

as the summary offenses investigated by Trooper Broadwater within the

meaning of section 110.          In support of this position, the Commonwealth

argues that the DUI charges arose from observations made by Trooper Prizzi

upon his arrival at the scene while the summary offenses were based upon

Appellee’s conduct that occurred before the troopers arrived.        Second, the

Commonwealth maintains that the summary offenses and the DUI charges

did not occur within the same judicial district since the former fell within the

jurisdiction of the district magistrate and the latter fell within the jurisdiction

of the court of common pleas.              The Commonwealth cites Bellezza as

support for both of its contentions. These claims fail.

       Section 110, known as the compulsory joinder rule, bars a
       subsequent prosecution if each prong of the following test is
       met:

       the former prosecution resulted in an acquittal or conviction; the
       current prosecution was based on the same criminal conduct or
       arose from the same criminal episode; the prosecutor in the
       subsequent trial was aware of the charges before the first trial;
____________________________________________


9
 The Commonwealth preserved the claim it raises on appeal by including it
within a timely filed concise statement of errors complained of on appeal.



                                           -5-
J-S76032-14


       and all charges [are] within the same judicial district as the
       former prosecution.

Commonwealth v. Reid, 77 A.3d 579, 582 (Pa. 2013) (citations omitted).

       In this appeal, the Commonwealth challenges the trial court’s

determinations that Appellee met the second and fourth prongs of the test

for compulsory joinder.10       These elements relate to the logical relationship

prong and the requirement that all charges emerge from the same judicial

district. We address these issues in turn.

       When considering the logical relationship prong, our Supreme Court

has instructed that we must “look at the ‘temporal’ and ‘logical’ relationship

between the charges to determine whether they arose from a ‘single criminal

episode.’”    Id.   In assessing the logical relationship between charges, the

Supreme Court explained:

       In ascertaining whether a number of statutory offenses are
       logically related to one another, the court should initially inquire
       as to whether there is a substantial duplication of factual, and/or
       legal issues presented by the offenses. If there is duplication,
       then the offenses are logically related and must be prosecuted at
       one trial. The mere fact that the additional statutory offenses
       involve additional issues of law or fact is not sufficient to create
       a separate criminal episode since the logical relationship test
       does not require an absolute identity of factual backgrounds.

____________________________________________


10
  We need not discuss parts one and three of the compulsory joinder test.
Appellee’s guilty plea constitutes a conviction for purposes of section 110.
Commonwealth v. Hockenberry, 701 A.2d 1334, 1336 (Pa. 1997).
Moreover, there is no dispute that the prosecutor was aware of the DUI
charges before the initial proceedings, as all the crimes were known to the
prosecuting authority at the same time.



                                           -6-
J-S76032-14


Id. (citation and internal quotations omitted). Moreover,

      [when considering] the temporal and logical relationship
      between the criminal acts, [courts must be] guided by the policy
      considerations that [section] 110 was designed to serve:

      to protect a person accused of crimes from governmental
      harassment of being forced to undergo successive trials for
      offenses stemming from the same criminal episode; and as a
      matter of judicial administration and economy, to assure finality
      without unduly burdening the judicial process by repetitious
      litigation.

Id. at 583 (citation omitted).

      Under the circumstances presented in this appeal, we find instructive

the Supreme Court’s decision in Commonwealth v. Anthony, 717 A.2d

1015 (Pa. 1998).      In Anthony, the defendant committed a series of

burglaries with juvenile cohorts. After an investigation, the defendant was

initially charged with corruption of minors and related charges. The charges

alleged, among other things, that the defendant enticed and encouraged the

juveniles to commit thefts and residential burglaries.      The defendant pled

guilty and was sentenced.        Thereafter, the Pennsylvania State Police filed

theft and burglary charges against the defendant. The defendant moved to

dismiss the charges on grounds of double jeopardy and compulsory joinder,

arguing that the second prosecution arose from the same criminal episode

that culminated in his prior conviction. Both the trial court and this Court

denied relief.




                                       -7-
J-S76032-14



      Upon further review, our Supreme Court reversed, concluding that the

defendant's subsequent prosecution arose from the same criminal episode as

the initial prosecution because all of the criminal acts were temporally and

logically related.   The Supreme Court held that the prosecutions were

temporally related since they essentially covered the same period of time.

The Court also found substantial duplication of issues of fact and law

because much of the evidence from the first proceeding would be introduced

in the second trial. With regard to the duplication of legal issues, the Court

noted:

      As for the legal issues, [the defendant]'s first conviction for
      corrupting the morals of the minors was grounded on his
      encouraging and enticing the minors to commit burglaries and
      thefts.   The second Information also charges burglary and
      theft[;] the variation in the form of the criminal charges cannot
      disguise the commonality of the legal issues within the two
      informations.

Id. at 1019.

      After careful review, we are persuaded in this case that a temporal and

logical relationship exists between the first and second prosecutions. Thus,

the trial court correctly determined that the current prosecution arose from

the same criminal episode as the original prosecution. The present criminal

complaint charges Appellee with DUI and other offenses arising from events

that occurred on March 13, 2013 at or around 1:25 a.m. Appellee argued

that those criminal charges arose from the same criminal episode as the

summary offenses to which he pled guilty.        Like the DUI charges, the


                                    -8-
J-S76032-14


summary offenses with which Appellee was charged stemmed from events

that occurred on Mayflower Drive on March 13, 2013 at approximately 1:25

a.m. Hence, the present DUI charges share a direct temporal relationship

with the conduct upon which Appellee’s summary charges rested.

      The Commonwealth argues that the crimes alleged in the criminal

complaint are not logically related to Appellee’s summary convictions since

they do not involve the same conduct.       In developing this argument, the

Commonwealth stresses that Appellee’s summary convictions arose from the

drunken disturbance he created before the troopers arrived on scene, as

investigated by Trooper Broadwater. By contrast, the Commonwealth notes,

the DUI charges (and other crimes) alleged in the criminal complaint stem

from observations made by Trooper Prizzi upon his arrival at the Mayflower

Drive address.    The Commonwealth, however, overlooks the fact that “[a]

logical relationship is not conditioned upon the duplication of identical

criminal acts.”   Id.   Instead, “a logical relationship [may exist] where the

sequence of criminal acts reveals a substantial duplication of issues of law

and fact.” Id.

      A substantial duplication of issues exists in the present case. While it

is conceivable under the facts of this case that the Commonwealth could

prove the crimes alleged in the criminal complaint without introducing the

testimony of Trooper Broadwater or the witnesses he interviewed, we do not

believe that the involvement of two law enforcement officers is sufficient to


                                      -9-
J-S76032-14


preclude compulsory joinder given the substantial overlap of legal issues.

Appellee’s guilty plea to public drunkenness established that he was

manifestly under the influence of alcohol at or around 1:25 a.m. on March

13, 2013. Moreover, Appellee’s guilty plea to disorderly conduct established,

among other things, that he honked his car horn and, by inference, was in

physical control of his vehicle. The criminal complaint alleged that Appellee

committed DUI, which required the Commonwealth to prove that Appellee

was intoxicated and that he was in control of his vehicle.            Given the

commonality of the legal issues between the first and second prosecutions,

we find that the present charges arose from the same criminal episode as

the first set of charges since the criminal acts were temporally and logically

related.11

       The Commonwealth next argues that, although all of Appellee’s

offenses occurred within Fayette County, the summary offenses and the DUI

charges did not occur within the same judicial district since the former fell

within the jurisdiction of the district magistrate and the latter fell within the

jurisdiction of the court of common pleas.           The Commonwealth relies on

Bellezza to support its position.              The Commonwealth’s reliance upon
____________________________________________


11
   Since there were common elements shared between Appellee’s summary
offenses and the present DUI charges, Bellezza does not bar application of
the compulsory joinder doctrine in this case. See Bellezza, 603 A.2d at
1039 (holding that where there were no common elements between
summary offense of disorderly conduct and subsequent DUI charge, double
jeopardy did not bar later prosecution).



                                          - 10 -
J-S76032-14


Bellezza is misplaced, however, since that case interpreted a prior version

of section 110 which required that all offenses be within the jurisdiction of a

single court. That language was amended in 2002 to require that the crimes

occur within the same judicial district. Our Supreme Court interpreted the

amended language in Commonwealth v. Fithian, 961 A.2d 66, 75 (Pa.

2008) stating, “[b]ased upon the plain words of these statutory provisions,

we have no problem in concluding the General Assembly intended that, for

purposes of the compulsory joinder statute, the phrase ‘judicial district’

means the geographical area established by the General Assembly in which

a court of common pleas is located.” Since section 110 no longer includes

the language upon which the Commonwealth relies, it is clear that the

Commonwealth’s contention in this appeal merits no relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2015




                                    - 11 -